Title: [February 1770]
From: Washington, George
To: 




Feby. 1. Went a huntg. (being joind by Mr. Peake Wm. Triplet & Harrison Manley) & after a Chace of near five hours we killd a Fox. Mr. Piper & Mr. Adams came here this afternoon.
 


2. Mr. Adam & myself walkd to the Mill & up Doeg Run before Dinner.


   
   Robert Adam, who owned a merchant mill and a bakery near Alexandria, would be a major buyer of flour from GW’s new mill.



 


3. At home all day, the above Gentlemn. returnd after dinner to Alexandria.
 



4. At home all day. Carlin the Taylor came here in the afternoon and stayed all Night.

   
   
   William Carlin of Alexandria made clothing for GW, Jacky, Patsy, and some of the Mount Vernon house servants 1764–72 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 184, 217; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 47; GW’s account with Carlin 26 Sept. 1772, ViMtvL).



   
   GW today recorded winning £1 5s. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


5. At home all day. In the Evening Sally Carlyle & Betty Dalton came here.
 


6. Rid to Muddy hole. Sally Carlyle went to Belvoir—Betty Dalton stayd.
 


7. Rid to Alexandria to a Meeting of the Trustees. Returnd in the Evening & found Captn. McCarty here.


   
   GW had been appointed a trustee of Alexandria on 16 Dec. 1766, replacing George Johnston of Belvale. However, there is no record in the trustees’ minutes of his ever officially attending one of their meetings, even on this day, nor is there any record of his formally resigning the office or being replaced. The business of the trustees today was routine: the draining of marshland, the building of a warehouse, the collection of debts owed to the town, the appointment of a clerk, and the appointment of Jonathan Hall as a trustee in place of John Kirkpatrick (Alexandria town trustees’ minutes, 1749–80, 61, 75–76, Vi).



   
   In Alexandria today GW paid several accounts including one for a pair of shoes for Jacky Custis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


8. Captn. McCarty, Doctr. Rumney and Mr. Jno. Ballendine Dined and lodged here.

   
   
   Ballendine, having been forced by financial difficulties to transfer his Occoquan mills and iron furnace to John Semple, had since 1765 established another commercial complex farther up the Potomac River at Little Falls. At this time it consisted of merchant mills capable of grinding 50,000 bushels of wheat a year, a bakery with three ovens, a landing for large vessels complete with granaries and countinghouses, and a “public house, well finished, with 10 fire places, good cellars, and . . . a fine French cook.” In addition, he was currently building another gristmill and a sawmill and had the rights to 40 lots in the town of Philee, which was planned for the area (Va. Gaz., R, 29 Nov. 1770). Financial troubles, however, were again plaguing him. His debts were great, and his many creditors were beginning to press him. Nevertheless, like Semple, he was, and until 1775 would remain, a leading promoter of the Potomac navigation scheme.



 


9. Went a hunting—found a fox and lost it. Mr. Ballendine & the Doctr. still here. Captn. McCarty went from the field.
 



10. Jacky Custis returnd to Mr. Bouchers to School. Mr. Ballendine and myself leveled Doeg Run in ordr. to fix on a Mill seat. Returnd to Dinr. wt. the Doctr.

	
   
   Jacky’s departure had been delayed for several weeks, first by the freezing over of the fords between Mount Vernon and Caroline County, then by the heavy snowfall of 4 Feb. (GW to Jonathan Boucher, 3–10 Feb. 1770, NN). He took 10s. in pocket money with him today and rode on a newly repaired saddle (custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


11. The Doctr. still here. Mr. Ballendine went away early in the Morng. At home all day.
 


12. At home all day with the Doctr.
 


13. At home all day with the Doctr. Mr. Fairfax came in the Afternoon.
 


14. Went into the Neck with Mr. Fairfax a huntg. but was forcd back by Rain. Doctr. Rumney returnd to Alexandria after breakfast this day.
 


15. Went a huntg. again with Mr. Fairfax & found a fox at the head of the blind Pocoson which we suppose was killd in an hour but coud not find it. Mr. Peake dind here & Mr. R. Alexr. came after.


   
   The mouth of the blind pocosin was on the Potomac shore below the mansion house, at the southwest corner of the Mount Vernon tract (survey by GW for John Posey, 10 Oct. 1769, ViMtvL).



 


16. Huntg. again—found a bitch fox at Piney branch & killd it in an hour. Mr. Fairfax returnd from there and Mr. Alexr. went away [after] dinner.
 


17. At home all day alone.
 


18. Went to Pohick Church and returnd to Dinner.
 


19. Went to Court at Alexandria and returnd in the Evening.


   
   The February court met 19–24 Feb. (Fairfax County Order Book for 1768–70, 285–331, Vi Microfilm). GW today collected a debt, paid one, and spent 1s. 6d. to have a coffeepot mended (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


20. Went up to Court again and stayd all Night. Lodgd at Captn. Daltons.
 



21. Came home in the Evening—Mr. Ross with me.
 


22. Went up to Court again. Mr. Ross returnd to Colchester. Returnd in the Evening and found my Brothers Saml. & John & the latters wife & Daughter Mr. Lawe. Washington & Daughter & the Revd. Mr. Smith here.


   
   John Augustine and Hannah Bushrod Washington had two daughters: Jane Washington (1759–1791) and Mildred Washington (c.1760-1796). The daughter of Lawrence Washington of Chotank who came with him on this day is apparently Mary Townshend Washington, who married Robert Stith of King George County in 1773 (see main entry for 10 April 1770). The Rev. Mr. Smith is Thomas Smith of Cople Parish, Westmoreland County.



 


23. At home all day with the above Com[pany].
 


24. Went out with the hounds but found nothing.
 


25. At home all day.
 


26. At home all day.
 


27. Ditto. Ditto.
 


28. Went out with Guns returnd about 12 Oclock without killg. of any thing. My Brothers and the Company that came with them still here.
